Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed March 3, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “A Highly Flexible Semi-Tubular Carbon Film for Stable Lithium Metal Anodes in High-Performance Batteries,”.
With respect to claim 1, Huang teaches a method of forming a battery electrode (electrode of lithium-metal based battery; page 1), the method comprising: forming, on a first substrate, a polymer template comprising interconnected polymer fibers (nonwoven claim 2, forming the polymer template comprises forming the polymer template via electrospinning (polymer fibers were formed by electrospinning; Page 2; Section 2.1).  
With respect to claim 3, electrospinning comprises electrospinning a precursor solution comprising poly (vinyl pyrrolidone) (PVP), ethanol, and deionized water (electrospinning solution contained PVP; Page 2; Section 2.1).  With respect to claim 4, the polymer fibers comprise nanofibers (the polymers are electrospun nanofibers; Page 2; Section 2.1).  With respect to claim 5, the polymer template comprises a random array of polymer fibers (the polymers are electrospun nanofibers; Page 2; Section 2.1).  With respect to claim 6, the polymer fibers have an average diameter in a range of from about 50 nm to about 5 µm (PVP fibers are 500 nm; Page 3, Section 3.1).  With respect to claim 7, the polymer template comprises a random array of polymer fibers (the polymers are electrospun nanofibers; Page 2; Section 2.1).  With respect to claim 8, the polymer fibers have an average diameter in a range of from about 50 nm to about 5 µm (PVP fibers are 500 nm; Page 3, Section 3.1).  With respect to claim 9, comprising forming the carbon coating to a thickness of 5 nm to 30 µm (carbon coating with a thickness of 10 and 20 nm; Page 3, Section 3.1).   
claim 10, removing the polymer template comprises dissolving the polymer template in water, methanol, ethanol, or dimethylformamide (the polymer template was peeled off the substrate and placed on water or ethanol; Page 2; Section 2.2).  With respect to claim 11, removing the polymer template comprises dissolving the polymer template in an organic solvent (the polymer template was peeled off the substrate and placed on ethanol; Page 2; Section 2.2).  With respect to claim 12,
the second substrate comprises a conductive material (the modified electrode was prepared by transferring a layer of semi-tubular carbon film onto a Cu foil disk; Page 2; Section 2.2).  With respect to claim 13, the carbon coating is freestanding, flexible, and nanostructured (500nm coated film that is freestanding; Page 3, Section 3.1).  With respect to claims 14 & 19, a solid electrolyte interphase (SEI) layer, the SEI layer comprising: a semi-tubular carbon film comprising two or more adjacent curved (the semi-tubular carbon coated electrode includes a thin SEI layer on top (Fig. 3d); wherein the carbon coating is a tubular structure, which is at least one curve; Page 3, Section 3.3).  With respect to claim 15, the semi-tubular carbon film has a thickness in a range of from about 5.0 nm to about 1 micron (500nm coated film; Page 3, Section 3.1).   With respect to claim 16, further comprising a substrate onto which the semi-tubular carbon film is disposed (carbon coating or copper foil; Page 3; Section 3.1).  With respect to claim 17, the semi-tubular carbon film is nanostructured (semi-tubular carbon film is 10nm or 20 nm; Page 3; Section 3.1).  With respect to claim 18, operable to inhibit the formation of lithium dendrites in a Li metal battery (protection from dendrites; Page 5; Section 3.3).  With respect to claim 20, a Coulombic efficiency (CE) of greater than 98% for at least 100 cycles at a current density of 1.0 mA cm2 (Section 3.4; Page 5). 
claim 1); two or more adjacent curves intersecting structures that extend less than 360o (claim 14).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the method step subsequent to removing the carbon-coated polymer template from the first substrate, removing the polymer template from the carbon coating; and disposing the carbon coating on a second substrate in the electrode of Huang, as making essential working parts of a device separable is prima facie obvious. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
	‘With respect to two or more adjacent curves intersecting structures that extend less than 360o (claim 14), it would have been obvious in the SEI electrolyte of Huang, as duplication of essential working parts of a device is prima facie obvious.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). With respect to extended less than 360o, it would have been obvious as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722